Citation Nr: 1136462	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-10 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from February 1951 to February 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).  In pertinent part of that rating decision, the RO granted entitlement to service connection for PTSD and assigned a 30 percent evaluation, effective from February 11, 2008.  The Veteran appealed the assigned evaluation. 

In May 2011, the Veteran testified before the undersigned during a Travel Board hearing at the RO.  A copy of the hearing transcript has been associated with the claims.  Since that hearing, the Veteran submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial evaluation in excess of 30 percent for his PTSD disability.  After a review of the record, the Board finds that additional development is needed prior to adjudication of this claim.  

Initially, the Board notes that during the July 2011 Travel Board hearing, the Veteran identified outstanding treatment records from the Ventnor Vet Center.  In this regard, the Veteran testified that he has sought weekly treatment from the Ventnor Vet Center since 2008.  The claims folder does not reflect that any attempt to request or obtain these outstanding treatment records has been made.  The RO should obtain any records of treatment for PTSD, since 2008, from the Ventnor Vet Center, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for identified treatment records.

The Veteran also testified that he felt that his last VA examination in January 2011 was incomplete and inadequate because the examiner failed to consider his reported history of persistent hallucinations.  The Veteran's testimony is supported by a June 2011 private medical statement from a certified social worker that the Veteran experiences frightening, disturbing and persistent hallucinations.  The Board finds it pertinent that the report of a previous June 2008 VA psychiatric examination noted a history of auditory hallucinations, but the January 2011 VA examiner marked that the Veteran had no history of hallucinations.  

Additionally, the Board finds that the January 2011 VA examination report contains inconsistent medical findings regarding the severity of the Veteran's PTSD disability.  First, the VA examiner found that the Veteran had a diagnosis of PTSD, mild.  The examiner then concluded that the Veteran's disability causes him deficiencies in the areas of thinking, family relationships, and mood (which are indicative of more severe symptomatology than mild).  The examiner also indicated that the Veteran's disability only causes him occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The January 2011 VA examiner has provided unclear and inconsistent medical findings regarding the severity of the Veteran's PTSD disability.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette v. Brown, 8 Vet. App. 69 (1995). Given the above inconsistent clinical findings, the evidence is ambiguous as to the severity of the Veteran's PTSD disability.  Moreover, it appears that January 2011 VA examiner failed to consider all of the Veteran's reported symptomatology.  Thus, the Board finds that a new VA psychiatric examination is warranted to reconcile the conflicting medical evidence, and to more accurately reflect the current severity of the Veteran's PTSD.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain from the Ventnor Vet Center all outstanding records of mental health evaluation and/or treatment, since 2008.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159 as regards requesting records from identified facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO/AMC shall schedule the Veteran for an appropriate VA psychiatric examination in order to assess the severity of his service-connected PTSD.  The entire claims file and a copy of this remand must be made available to the examiner for review in conjunction with conducting the examination of the Veteran.  All necessary and indicated special studies or tests, to include psychological testing, shall be accomplished.  The report of examination shall include a discussion of the Veteran's lay history and symptomatology as well as a summary of the pertinent lay and clinical history.  

While the symptoms provided in the rating criteria are not an exclusive or exhaustive list of symptomatology that may be considered, see Mauerhan v. Principi, 16 Vet. App. 436, 442   (2002), the examiner should comment on the Veteran's thought processes, communication, personal appearance and hygiene, behavior, orientation in all spheres, work and family relations, speech, affect, abstract thinking, mood, memory, and ability to understand complex commands.  The examiner should also address the presence or absence of the following: delusions or hallucinations; suicidal ideation; impaired impulse control, anxiety, suspiciousness, or panic attacks; and obsessive rituals which interfere with routine activities. 

The examiner should also assign a numerical score under the GAF scale.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  To the extent possible, the examiner should reconcile his/her findings with the findings from the previous VA examination reports and the Veteran's reported history of severe symptomatology.  A complete rationale should be given for all opinions and conclusions expressed. 

3.  Thereafter, re-adjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a SSOC, which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond and the claims file should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


